Citation Nr: 1753670	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  08-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1948 to January 1952. He died in March 2006. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board denied this appeal in a May 2010 decision. The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). In December 2010, the Court granted a motion for remand (JMR), vacated the Board decision, and remanded the matter for compliance with the instructions in the JMR.

To comply with the instructions in the JMR, the Board remanded the matter to the agency of original jurisdiction (AOJ) in September 2011 for additional development. 

In a March 2013 Written Brief Presentation, the appellant's representative raised a claim for entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death.

In April 2013, September 2014, and September 2015, the Board remanded the matter for further development, and in September 2016, the Board denied the appellant's claim, including entitlement to compensation under 38 U.S.C. § 1151 for the cause of the Veteran's death.

The appellant appealed the Board's September 2016 decision to the Court, and in June 2017, the Court granted a JMR, vacating the Board decision in part and remanded the matter for compliance with the instructions in JMR. The Court's June 2017 order also dismissed, at the request of the parties, the appellant's claim for entitlement under the provisions of 38 U.S.C. § 1151, and, as such, the appellant's claim has been recharacterized to reflect this decision, as noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the Veteran and the Secretary (parties) found that the Board failed to obtain a medical opinion that adequately addressed the appellant's claim, specifically noting ambiguities in the record as to the severity and scope of the Veteran's rheumatic heart disease (and disease residuals) at the time of his death. 

As noted in the JMR, the Veteran died in March 27, 2006 of respiratory failure and blastomycosis, with lung cancer and atrial fibrillation listed as significant conditions contributing to his death. At the time of his death, the Veteran was service-connected at a 60 percent rate for rheumatic heart disease, inactive, with residuals of rheumatic valvulitis and mitral incompetency (rheumatic heart disease). In June 2004 the Veteran was granted a total disability rating based on individual unemployability (TDIU) based on his service-connected rheumatic heart disease.

VA medical opinions indicated that the Veteran's rheumatic heart disease was inactive or non-symptomatic and, therefore, was not the cause of his death. However, the parties found in the JMR that VA examiners did not reconcile the opinion that the Veteran's rheumatic heart disease was inactive or asymptomatic with the fact that the Veteran was in receipt of TDIU at the time of his death due to his service-connected rheumatic heart disease-specifically due to the manifestations related to his rheumatic heart disease, including a faint murmur aortic valve area, dizziness, increased blood pressure, lack of energy, and loss of breath after walking a block slowly.

The parties also found that private treatment records from May 2005, July 2005, February 2006, and March 2006 are also ambiguous as to the presence or absence of a heart murmur and show an additional diagnosis of coronary artery disease, and the VA examinations do not adequately address these ambiguities.

Additionally, the appellant asserts that the Veteran's rheumatic heart disease  affected his ability to fight off the lung cancer and the blastomycosis, which were listed as causes of the Veteran's death, and therefore, the Veteran's rheumatic heart disease, though not the primary cause of death, impaired the Veteran's general health to the extent that it rendered the Veteran materially less capable of resisting the effects of other diseases or injuries which were the primary cause of death. 38 C.F.R. § 3.312(c)(3).

As such, the Board remands this case to obtain an addendum medical opinion to resolve the above-noted ambiguities and for a medical opinion as to whether the Veteran's rheumatic heart disease rendered the Veteran materially less capable of resisting the effects of lung cancer and blastomycosis.

As an aside, the Board notes that in the October 2017 Written Brief Presentation, the Veteran's representative implied that the December 2014 medical opinion was provided by a person who does not exist.  The undersigned was able to find that medical officer on the link that the representative provided under the last name Terry with a license number of "PO404."  

Additionally, in the Written Brief Presentation, the Veteran's representative stated that the "STRs have been stripped from the file, along with the widow's claim and several other documents-such as the 1957 VA and private medical records."  The undersigned found the service treatment records, the private medical records, the widow's application, VA medical examinations and opinions, and other documents, which are located in VBMS with the document type of "Correspondence," with a receipt date of 10/04/2010.  There are 393 pages in this VBMS entry.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum medical opinion from the physician who provided the April 2016 opinion (M.M.M., M.D.) or a medical professional with the appropriate expertise (not the examiner who provided the December 2014 medical opinion (LTC, Medical Officer)). The examiner should review the Veteran's claims file. 

The examiner must address the following and must include clear explanations to support all opinions provided:

(A) The examiner should attempt to resolve the ambiguity in the record as to the severity and scope of the Veteran's rheumatic heart disease at the time of the Veteran's death, which occurred in March 2006. The Veteran's specific service-connected disability was "Rheumatic heart disease, inactive, with residuals of rheumatic valvulitis and mitral incompetency," which was rated as 60 percent disabling. 

The examiner is asked to specifically comment on previous VA medical opinions that assert that the Veteran's rheumatic heart disease was inactive or non-symptomatic at the time of his death, and reconcile them with the fact that the Veteran was in receipt of a 60 percent rating due to rheumatic heart disease, including manifestations of a faint murmur aortic valve area, dizziness, increased blood pressure, lack of energy and loss of breath after walking a block slowly.

The examiner is also directed to specifically comment on private treatment records from May 2005, July 2005, February 2006, and March 2006, which are ambiguous as to the presence or absence of a heart murmur and a diagnosis of coronary artery disease. The examiner should further note the impact the presence or absence of a heart murmur and nonservice-connected coronary artery disease may have on whether or not the Veteran's service-connected rheumatic heart disease caused the Veteran's death or rendered the Veteran materially less capable of resisting the effects of other diseases or injuries which were the primary cause of death.

Some of the relevant records are as follows (the Board is providing a citation to where these records are located in VBMS):

* Service treatment record, dated July 1957, which is located in VBMS with document type, "Correspondence," received 10/04/2010, p. 316-323.

* Service treatment record, dated October 1957, which is located in VBMS with document type, "Correspondence," received 10/04/2010, p. 305-308.

* August 2004 VA examination report, which is located in VBMS with document type, "Correspondence," received 10/04/2010, p. 291-292.

* Private medical records dated from April 2005 to February 2006, which are located in VBMS with document type, "Correspondence," received 10/04/2010, p. 78-83.

* March 2006 private medical record, which is located in VBMS with document type, "Correspondence," received 10/04/2010, p. 72-76.

* August 2006 VA medical opinion, which are located in VBMS with document type, "Correspondence," received 10/04/2010, p. 85-87.

* February 2008 medical opinion, which is located in VBMS with document type, "Correspondence," received 10/04/2010, p. 51.

* VBMS entry with document type "Death Certificate," received 08/11/2011.

* Private medical records, dated from March 2005 to February 2006, which are located in VBMS with document type "Medical Treatment Record - Non-Government Facility," received 08/17/2012.

* VA examination report, which is located in VBMS with document type "VA Examination," received 05/06/2014.

* VA medical opinion, which is located in VBMS with document type "VA Examination," received 12/12/2014.

* VA medical opinion, which is located in VBMS with document type "VA Examination," received 04/21/2016.

(B) The examiner should also provide an opinion as to whether or not the Veteran's service-connected rheumatic heart disease, though not the primary cause of the Veteran's death, resulted in debilitating effects and general impairment of health to the extent that it would render the Veteran materially less capable of resisting the effects the diseases or injuries that were the primary cause of death.

2. After the above development has been completed, readjudicate the appellant's claim. If the claim remains denied, provide the appellant and her representative with a SSOC and allow an appropriate opportunity for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

